Exhibit 10(k)

JOHNSON & JOHNSON

AMENDED AND RESTATED

DEFERRED FEE PLAN FOR DIRECTORS

(Amended as of January 17, 2012)

1. Purpose. The purpose of the Johnson & Johnson Deferred Fee Plan for Directors
(the “Plan”) is to provide outside Directors of Johnson & Johnson (the
“Company”) the opportunity to defer receipt of compensation earned as a Director
to a date following termination of such service and to receive deferred stock
units. These opportunities are designed to aid the Company in attracting and
retaining as members of its Board of Directors persons whose abilities,
experience and judgment can contribute to the well-being of the Company and to
facilitate equity ownership in the Company by the Board of Directors.

2. Effective Date. The original effective date of the Plan was January 1, 1983.
The Plan was amended effective as of January 1, 1995, December 5,
1996, February 14, 2005, December 16, 2008, and January 17, 2012.

3. Eligibility. Any Director of the Company who is not also an employee of the
Company or any related company shall be eligible to participate in the Plan.

4. Deferred Compensation Account. A deferred compensation account (the
“Account”) shall be established for each Director who is eligible to participate
in the Plan as provided in Section 3 hereof (a “Participant”). Amounts credited
to each Participant’s Account shall be identified in the Plan’s records as
comprised of two sub-accounts as follows: (a) the “Elective Deferral
Sub-Account” for amounts credited with respect to a Participant’s “Elective
Deferrals” (as defined in Section 5 hereof); and (b) the “Mandatory Deferral
Sub-Account” for amounts credited with respect to a Participant’s “Mandatory
Deferrals” (as defined in Section 5 hereof).

5. Amount of Deferral.

(a) Elective Deferrals. Each Participant may elect to defer receipt of all or a
specified part of any cash compensation payable to the Participant for serving
on the Board of Directors or for serving on committees of the Board of Directors
of the Company (the “Elective Deferrals”). An amount equal to all compensation
deferred as Elective Deferrals will be credited to the participant’s Elective
Deferral Sub-Account on a quarterly basis as of the dividend payment date in
each quarter (the “Elective Deferral Payment Date”). In the event that there
shall not be a dividend payment date in any quarter, then the Elective Deferral
Payment Date shall be deemed to be the last business day of such quarter.

(b) Mandatory Deferrals. From time to time the Board of Directors may grant
stock units to Participants that are immediately vested but that are required to
be deferred under the Plan (the “Mandatory Deferrals”). The number of stock
units granted to Participants as Mandatory Deferrals may vary from grant to
grant and from Participant to Participant and will be determined by the Board of
Directors and credited to the Participant’s Mandatory Deferral Sub-Account as of
the date of grant (the “Mandatory Deferral Payment Date” and, together with the
Elective Deferral Payment Date, the “Payment Date”).

6. Deferred Compensation Account—Hypothetical Investment Options.

(a) Unless otherwise specified by the Participant pursuant to the terms of
paragraph (b) of this Section 6, all amounts of Elective Deferrals and Mandatory
Deferrals shall be credited to the Participant’s Elective Deferral Sub-Account
or Mandatory Deferral Sub-Account, as applicable, converted into equivalent
units of Johnson & Johnson Common Stock (“Company Stock”) and adjusted as if the
compensation deferred had been invested in Company Stock as of the Payment Date,
until the date of final payment pursuant to Section 9 hereof (“Company Stock
Equivalent Units”). The number of Company Stock



--------------------------------------------------------------------------------

Equivalent Units shall be determined by dividing the amount of compensation
payable by the average of the high and low price of the Company Stock as traded
on the New York Stock Exchange on the trading day immediately prior to the
Payment Date, as reported by Bloomberg (or another financial reporting service
selected by the Company in its sole discretion). The number of Company Stock
Equivalent Units included in a Participant’s Account shall be adjusted to
reflect dividends, and the value of such Account shall be adjusted to reflect
increases or decreases in market value which would have resulted had funds equal
to the balance of the Participant’s Account been invested in Company Stock.
Nothing herein obligates the Company to purchase any such Company Stock; and if
such Company Stock is purchased, it shall remain the sole property of the
Company.

(b) At the election of each Participant, to be made as provided for in
Section 7, each Elective Deferral Sub-Account will be credited with interest
from the Payment Date, until the date of final payment pursuant to Section 9
hereof, at a rate equal to the annual rate of growth of investment in the
Johnson & Johnson Certificate of Long-Term Compensation Plan (the “CLC Plan”),
for the prior year provided, however, that the computation of said growth rate
shall not include dividend equivalents paid under the CLC Plan. The election
permitted under this Section 6(b) shall not be available to any Director who
becomes a Participant in the Plan after December 31, 1995.

(c) With respect to Company Stock Equivalent Units in a Participant’s Account,
the Company shall credit such Account on each dividend payment date declared
with respect to the Company’s Stock, the number of Company Stock Equivalent
Units equal to: (i) the product of (y) the dividend per share of the Company’s
Stock which is payable as of the dividend payment date, multiplied by (z) the
number of Company Stock Equivalent Units credited to such Account as of the
applicable dividend record date, divided by (ii) the average of the high and low
price of the Company Stock as traded on the New York Stock Exchange on the
trading day immediately prior to the dividend payment date, as reported by
Bloomberg (or another financial reporting service selected by the Company in its
sole discretion). Fractional Company Stock Equivalent Units shall be carried
forward, and fractional dividend equivalent units shall be payable thereon.

7. Time of Election for Elective Deferrals. A Participant may change (i) the
amount of Elective Deferrals and/or (ii) the option elected under Section 6 with
respect to his/her Elective Deferral Sub-Account and deferrals for subsequent
years, once annually in December by completing forms provided by the Company for
that purpose. Any such change shall become effective on January 1 of the
following year. If a Participant elects to change his/her investment option
available under Section 6, the Participant’s Elective Deferral Sub-Account shall
be valued as of December 31 with that value being entered into his/her
Sub-Account under the new investment option as of the following January 1
(except if such change is to Company Stock Equivalent Units, the first trading
day following such January 1 shall be used).

8. Value of Deferred Compensation Account. The value of each Participant’s
Account shall include Elective and Mandatory Deferrals, interest credited
thereon (if any), adjustments for dividends, and increases or decreases in the
market value of Company Stock, pursuant to the option selected under Section 6
or as otherwise required under the Plan. If the Company Stock does not trade on
any date a calculation of Common Stock Equivalent Units is to be made under the
Plan, the next preceding date on which such stock was traded shall be utilized.

9. Payment of Deferred Compensation. Upon a Participant’s completion of service
as a member of the Board of Directors (the “Completion Date”), each Participant
(or in the event of the Participant’s death, the named beneficiary or his/her
estate) shall be entitled to receive: (a) with respect to the Elective Deferral
Sub-Account, cash in a lump sum in the amount of his/her Elective Deferral
Sub-Account as of the Completion Date; and (b) with respect to the Mandatory
Deferral Sub-Account, a lump sum payment of cash, or, in the sole discretion of
the Compensation & Benefits Committee of the Board of Directors, payment in
shares of Company Stock issued under a stockholder-approved equity compensation
plan permitting such payment in shares or a combination of cash and shares of
Company Stock, in the amount of his/her Mandatory Deferral Sub-Account. Company
Stock Equivalent Units shall be valued at the average of the high and low price
of the Company’s Stock as traded on the New York Stock Exchange on the trading
day immediately prior to such date, as reported by Bloomberg (or another
financial reporting service selected by the Company in its sole discretion). No



--------------------------------------------------------------------------------

withdrawal may be made from the Participant’s Account prior to the Completion
Date. The value of a Participant’s Account shall be paid as soon as practicable
following the Completion Date or date of death.

10. Section 409A Requirements. Notwithstanding any other provision of the Plan
to the contrary, effective as of January 1, 2009, the terms of this Section 10
shall apply to the payment of a Participant’s Account under the Plan. This
Section 10 is intended to ensure that the terms of the Plan comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance issued thereunder (“Section 409A”).

(a) Payment of Accounts. Notwithstanding any other provision of the Plan to the
contrary, effective as of January 1, 2009, the value of a Participant’s Account
shall be payable solely in a single lump sum within the 90-day period beginning
on the Participant’s Completion Date or date of death, if earlier. The
Participant shall have no influence on any determination as to the tax year in
which the payment is made.

(b) No Deferral of Payment. Effective as of January 1, 2009, a Participant may
not elect to defer receipt of any portion of his Account or to receive such
amounts in the form of installment payments. A Participant’s election to defer
receipt of any portion of his Account or to be paid in installments shall be
null and void as of January 1, 2009.

(c) Provisions Intended to Ensure Compliance with Section 409A. This Section 10
and any other provision of this Plan that applies to deferrals, including the
rights of the Company or a participant with respect to the deferrals, shall be
limited to those terms permitted under Section 409A. Any terms not permitted
under Section 409A shall be automatically modified and limited to the extent
necessary to comply with Section 409A, but only to the extent such modification
or limitation is permitted under Section 409A.

(d) Payment Upon Termination of the Plan. Upon termination of the Plan pursuant
to this Section 10 with respect to all Participants and the termination of all
other arrangements sponsored by the Company that would be aggregated with the
Plan under Section 409A, the Company shall have the right, in its sole
discretion, to pay to each Participant the value of his/her Account in a lump
sum to the extent permitted under Section 409A. All payments made under this
Section 10 upon termination of the Plan shall be made no earlier than the
thirteenth (13th) month and no later than the twenty-fourth (24th) month after
the termination of the Plan. The Company may not accelerate payments pursuant to
this Section 10 if the termination of the Plan is proximate to a downturn in the
Company’s financial health. If the Company exercises its discretion to
accelerate payments under this Section 10, the Company shall not adopt any new
arrangement that would have been aggregated with the Plan under Section 409A
within three (3) years following the date of the Plan’s termination.

11. Designation of Beneficiary. Each Participant may, from time to time, by
writing filed with the Secretary of the Company, designate any legal or natural
person or persons (who may be designated contingently or successively) to whom
payments of a Participant’s Account are to be made if a Participant dies prior
to the receipt of payment of such Account. A beneficiary designation will be
effective only if the signed form is filed with the Secretary of the Company
while the Participant is alive and will cancel all beneficiary designation forms
filed earlier. If a Participant fails to designate a beneficiary as provided
above, or if all designated beneficiaries die before the Participant or before
complete payment of the Account, such Account shall be paid to the estate of the
last to die of the Participant and designated beneficiaries as soon as
practicable after such death.

12. Participant’s Rights Unsecured. The right of any Participant to receive
payment under the provisions of the Plan shall be an unsecured claim against the
general assets of the Company, and no provisions contained in the Plan shall be
construed to give any Participant or beneficiary at any time a security interest
in any Account or any other asset in trust with the Company for the benefit of
any Participant or beneficiary.

13. Statement of Account. A statement will be sent to Participants as soon as
practical following the end of each year as to the value of his/her Account as
of December 31 of such year.

14. Assignability. No right to receive payments hereunder shall be transferable
or assignable by a Participant or a beneficiary, except by will or by the laws
of descent and distribution.



--------------------------------------------------------------------------------

15. Administration of the Plan. The Plan shall be administered by the
Compensation & Benefits Committee of the Board of Directors (the “Committee”)
and responsible to the Board of Directors. The Committee shall consist of no
less than three Directors of the Company. The Committee shall act by vote or
written consent of a majority of its members. The Committee may designate one or
more of its members or employees of the Company to execute documents on its
behalf or take such other actions that may be necessary or proper to assist the
Committee in its administration and operation of the Plan.

16. Amendment or Termination of Plan. This Plan may at any time or from time to
time be amended, modified or terminated by the Compensation & Benefits Committee
of the Board of Directors or the Board of Directors of the Company. No
amendment, modification or termination shall, without the consent of a
Participant, adversely affect such Participant’s accruals in his/her Account.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New Jersey.